On order of the Court, the motion for reconsideration of this Court's February 4, 2019 order is considered. To clarify the Court's prior order, the February 4, 2019 order granted the defendant's request, in his second motion for miscellaneous relief, to add an issue to his application for leave to appeal. The order denied all other relief requested in the two motions filed by the defendant and denied the application for leave to appeal. The motion for reconsideration is DENIED, because we are not persuaded that reconsideration of our previous order is warranted. MCR 7.311(G).